 

Exhibit 10.11

NEURONETICS, INC.

2018 EMPLOYEE STOCK PURCHASE PLAN

ADOPTED BY THE BOARD OF DIRECTORS: JUNE 13, 2018

APPROVED BY THE STOCKHOLDERS: JUNE 13, 2018

1.     GENERAL; PURPOSE.

(a)     The Plan provides a means by which Eligible Employees of the Company and
certain designated Related Corporations may be given an opportunity to purchase
shares of Common Stock. The Plan permits the Company to grant a series of
Purchase Rights to Eligible Employees under an Employee Stock Purchase Plan.

(b)     The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Related Corporations.

2.     ADMINISTRATION.

(a)     The Board will administer the Plan unless and until the Board delegates
administration of the Plan to a Committee or Committees, as provided in
Section 2(c). References herein to the Board shall be deemed to refer to the
Committee where such administration has been delegated.

(b)     The Board will have the power, subject to, and within the limitations
of, the express provisions of the Plan:

(i)     To determine how and when Purchase Rights will be granted and the
provisions of each Offering (which need not be identical).

(ii)     To designate from time to time which Related Corporations of the
Company will be eligible to participate in the Plan.

(iii)     To construe and interpret the Plan and Purchase Rights, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it deems necessary or
expedient to make the Plan fully effective.

(iv)    To settle all controversies regarding the Plan and Purchase Rights
granted under the Plan.

(v)     To suspend or terminate the Plan at any time as provided in Section 12.

(vi)     To amend the Plan at any time as provided in Section 12.

 

(vii)     Generally, to exercise such powers and to perform such acts as it
deems necessary or expedient to promote the best interests of the Company and
its Related Corporations and to carry out the intent that the Plan be treated as
an Employee Stock Purchase Plan.

(viii) To adopt such rules, procedures and sub-plans relating to the operation
and administration of the Plan as are necessary or appropriate under applicable
local laws, regulations and procedures to permit or facilitate participation in
the Plan by Employees who are foreign nationals or employed or located outside
the United States.

(c)     The Board may delegate some or all of the administration of the Plan to
a Committee or Committees. If administration is delegated to a Committee, the
Committee will have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board will thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may retain
the authority to concurrently administer the Plan with the Committee and may, at
any time, revest in the Board some or all of the powers previously delegated.
Whether or not the Board has delegated administration of the Plan to a
Committee, the Board will have the final power to determine all questions of
policy and expediency that may arise in the administration of the Plan.

(d)     All determinations, interpretations and constructions made by the Board
in good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons.

 

 

--------------------------------------------------------------------------------

 

3.     SHARES OF COMMON STOCK SUBJECT TO THE PLAN.

(a)     Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, the maximum number of shares of Common Stock that may be issued
under the Plan will not exceed 243,699 shares of Common Stock, plus the number
of shares of Common Stock that are automatically added on January 1st  of each
year for a period of up to ten years, commencing on the first January 1
following the year in which the IPO Date occurs and ending on (and including)
January 1, 2028, in an amount equal to the lesser of (i) 1% of the total number
of shares of Capital Stock outstanding on December 31st of the preceding
calendar year, and (ii) 487,399 shares of Common Stock. Notwithstanding the
foregoing, the Board may act prior to the first day of any calendar year to
provide that there will be no January 1st increase in the share reserve for such
calendar year or that the increase in the share reserve for such calendar year
will be a lesser number of shares of Common Stock than would otherwise occur
pursuant to the preceding sentence.

(b)     If any Purchase Right granted under the Plan terminates without having
been exercised in full, the shares of Common Stock not purchased under such
Purchase Right will again become available for issuance under the Plan.

(c)     The stock purchasable under the Plan will be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the Company
on the open market.

 

4.     GRANT OF PURCHASE RIGHTS; OFFERING.

(a)     The Board may from time to time grant or provide for the grant of
Purchase Rights to Eligible Employees under an Offering (consisting of one or
more Purchase Periods) on an Offering Date or Offering Dates selected by the
Board. Each Offering will be in such form and will contain such terms and
conditions as the Board will deem appropriate, and will comply with the
requirement of Section 423(b)(5) of the Code that all Employees granted Purchase
Rights will have the same rights and privileges. The terms and conditions of an
Offering shall be incorporated by reference into the Plan and treated as part of
the Plan. The provisions of separate Offerings need not be identical, but each
Offering will include (through incorporation of the provisions of this Plan by
reference in the document comprising the Offering or otherwise) the period
during which the Offering will be effective, which period will not exceed 27
months beginning with the Offering Date, and the substance of the provisions
contained in Sections 5 through 8, inclusive.

(b)     If a Participant has more than one Purchase Right outstanding under the
Plan, unless he or she otherwise indicates in forms delivered to the Company:
(i) each form will apply to all of his or her Purchase Rights under the Plan,
and (ii) a Purchase Right with a lower exercise price (or an earlier-granted
Purchase Right, if different Purchase Rights have identical exercise prices)
will be exercised to the fullest possible extent before a Purchase Right with a
higher exercise price (or a later-granted Purchase Right if different Purchase
Rights have identical exercise prices) will be exercised.

(c)     The Board will have the discretion to structure an Offering so that if
the Fair Market Value of a share of Common Stock on the first Trading Day of a
new Purchase Period within that Offering is less than or equal to the Fair
Market Value of a share of Common Stock on the Offering Date for that Offering,
then (i) that Offering will terminate immediately as of that first Trading Day,
and (ii) the Participants in such terminated Offering will be automatically
enrolled in a new Offering beginning on the first Trading Day of such new
Purchase Period.

5.     ELIGIBILITY.

(a)     Purchase Rights may be granted only to Employees of the Company or, as
the Board may designate in accordance with Section 2(b), to Employees of a
Related Corporation. Except as provided in Section 5(b), an Employee will not be
eligible to be granted Purchase Rights unless, on the Offering Date, the
Employee has been in the employ of the Company or the Related Corporation, as
the case may be, for such continuous period preceding such Offering Date as the
Board may require, but in no event will the required period of continuous
employment be equal to or greater than two years. In addition, the Board may
(unless prohibited by law) provide that no Employee will be eligible to be
granted Purchase Rights under the Plan unless, on the Offering Date, such
Employee’s customary employment with the Company or the Related Corporation is
more than 20 hours per week and more than five months per calendar year or such
other criteria as the Board may determine consistent with Section 423 of the
Code. The Board may also exclude from participation in the Plan or any Offering
Employees who are “highly compensated employees” (within the meaning of
Section 414(q) of the Code) of the Company or a Related Corporation or a subset
of such highly compensated employees.

 

2

--------------------------------------------------------------------------------

 

(b)     The Board may provide that each person who, during the course of an
Offering, first becomes an Eligible Employee will, on a date or dates specified
in the Offering which coincides with the day on which such person becomes an
Eligible Employee or which occurs thereafter, receive a Purchase Right under
that Offering, which Purchase Right will thereafter be deemed to be a part of
that Offering. Such Purchase Right will have the same characteristics as any
Purchase Rights originally granted under that Offering, as described herein,
except that:

(i)     the date on which such Purchase Right is granted will be the “Offering
Date” of such Purchase Right for all purposes, including determination of the
exercise price of such Purchase Right;

(ii)     the period of the Offering with respect to such Purchase Right will
begin on its Offering Date and end coincident with the end of such Offering; and

(iii)     the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she will not receive any Purchase Right under that Offering.

(c)     No Employee will be eligible for the grant of any Purchase Rights if,
immediately after any such Purchase Rights are granted, such Employee owns stock
possessing five percent or more of the total combined voting power or value of
all classes of stock of the Company or of any Related Corporation. For purposes
of this Section 5(c), the rules of Section 424(d) of the Code will apply in
determining the stock ownership of any Employee, and stock which such Employee
may purchase under all outstanding Purchase Rights and options will be treated
as stock owned by such Employee.

(d)     As specified by Section 423(b)(8) of the Code, an Eligible Employee may
be granted Purchase Rights only if such Purchase Rights, together with any other
rights granted under all Employee Stock Purchase Plans of the Company and any
Related Corporations, do not permit such Eligible Employee’s rights to purchase
stock of the Company or any Related Corporation to accrue at a rate which, when
aggregated, exceeds US $25,000 of Fair Market Value of such stock (determined at
the time such rights are granted, and which, with respect to the Plan, will be
determined as of their respective Offering Dates) for each calendar year in
which such rights are outstanding at any time.

(e)     Officers of the Company and any designated Related Corporation, if they
are otherwise Eligible Employees, will be eligible to participate in Offerings
under the Plan. Notwithstanding the foregoing, the Board may (unless prohibited
by law) provide in an Offering that Employees who are highly compensated
Employees within the meaning of Section 423(b)(4)(D) of the Code will not be
eligible to participate.

6.     PURCHASE RIGHTS; PURCHASE PRICE.

(a)     On each Offering Date, each Eligible Employee, pursuant to an Offering
made under the Plan, will be granted a Purchase Right to purchase up to that
number of shares of Common Stock purchasable either with a percentage or with a
maximum dollar amount, as designated by the Board, but in either case not
exceeding 15% of such Employee’s earnings (as defined by the Board in each
Offering) during the period that begins on the Offering Date (or such later date
as the Board determines for a particular Offering) and ends on the date stated
in the Offering, which date will be no later than the end of the Offering.

 

(b)     The Board will establish one or more Purchase Dates during an Offering
on which Purchase Rights granted for that Offering will be exercised and shares
of Common Stock will be purchased in accordance with such Offering.

(c)     In connection with each Offering made under the Plan, the Board may
specify (i) a maximum number of shares of Common Stock that may be purchased by
any Participant on any Purchase Date during such Offering, (ii) a maximum
aggregate number of shares of Common Stock that may be purchased by all
Participants pursuant to such Offering and/or (iii) a maximum aggregate number
of shares of Common Stock that may be purchased by all Participants on any
Purchase Date under the Offering. If the aggregate purchase of shares of Common
Stock issuable upon exercise of Purchase Rights granted under the Offering would
exceed any such maximum aggregate number, then, in the absence of any Board
action otherwise, a pro rata (based on each Participant’s accumulated
Contributions) allocation of the shares of Common Stock (rounded down to the
nearest whole share) available will be made in as nearly a uniform manner as
will be practicable and equitable.

(d)     The purchase price of shares of Common Stock acquired pursuant to
Purchase Rights will be not less than the lesser of:

(i)     an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the Offering Date; or

(ii)     an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the applicable Purchase Date.

7.     PARTICIPATION; WITHDRAWAL; TERMINATION.

(a)     An Eligible Employee may elect to participate in an Offering and
authorize payroll deductions as the means of making Contributions by completing
and delivering to the Company, within the time specified in the Offering, an
enrollment form provided by the Company. The enrollment form will specify the
amount of Contributions not to exceed the maximum amount specified by the Board.
Each Participant’s Contributions will be credited to a bookkeeping account for
such Participant under the Plan and will be

3

--------------------------------------------------------------------------------

 

deposited with the general funds of the Company except where applicable law or
regulations requires that Contributions be deposited with a third party. If
permitted in the Offering, a Participant may begin such Contributions with the
first payroll occurring on or after the Offering Date (or, in the case of a
payroll date that occurs after the end of the prior Offering but before the
Offering Date of the next new Offering, Contributions from such payroll will be
included in the new Offering).    If permitted in the Offering, a Participant
may thereafter reduce (including to zero) or increase his or her Contributions.
If required under applicable law or regulations or if specifically provided in
the Offering, in addition to or instead of making Contributions by payroll
deductions, a Participant may make Contributions through the payment by cash,
check or wire transfer prior to a Purchase Date.

 

(b)     During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company a withdrawal form
provided by the Company. The Company may impose a deadline before a Purchase
Date for withdrawing. Upon such withdrawal, such Participant’s Purchase Right in
that Offering will immediately terminate and the Company will distribute as soon
as practicable to such Participant all of his or her accumulated but unused
Contributions and such Participant’s Purchase Right in that Offering shall
thereupon terminate. A Participant’s withdrawal from that Offering will have no
effect upon his or her eligibility to participate in any other Offerings under
the Plan, but such Participant will be required to deliver a new enrollment form
to participate in subsequent Offerings.

(c)     Unless otherwise required by applicable law or regulations, Purchase
Rights granted pursuant to any Offering under the Plan will terminate
immediately if the Participant either (i) is no longer an Employee for any
reason or for no reason (subject to any post- employment participation period
required by law) or (ii) is otherwise no longer eligible to participate. The
Company will distribute as soon as practicable to such individual all of his or
her accumulated but unused Contributions.

(d)     During a Participant’s lifetime, Purchase Rights will be exercisable
only by such Participant. Purchase Rights are not transferable by a Participant,
except by will, by the laws of descent and distribution, or, if permitted by the
Company, by a beneficiary designation as described in Section 10.

(e)     Unless otherwise specified in the Offering or required by applicable law
or regulations, the Company will have no obligation to pay interest on
Contributions.

8.     EXERCISE OF PURCHASE RIGHTS.

(a)     On each Purchase Date, each Participant’s accumulated Contributions will
be applied to the purchase of shares of Common Stock, up to the maximum number
of shares of Common Stock permitted by the Plan and the applicable Offering, at
the purchase price specified in the Offering. No fractional shares will be
issued unless specifically provided for in the Offering.

(b)     Unless otherwise provided in the Offering, if any amount of accumulated
Contributions remains in a Participant’s account after the purchase of shares of
Common Stock on the final Purchase Date of an Offering, then such remaining
amount will not roll over to the next Offering and will instead be distributed
in full to such Participant after the final Purchase Date of such Offering
without interest (unless otherwise required by applicable law or regulations).

(c)     No Purchase Rights may be exercised to any extent unless the shares of
Common Stock to be issued upon such exercise under the Plan are covered by an
effective registration statement pursuant to the Securities Act and the Plan is
in material compliance with all applicable federal, state, foreign and other
securities and other laws applicable to the Plan. If on a Purchase Date the
shares of Common Stock are not so registered or the Plan is not in such
compliance, no Purchase Rights will be exercised on such Purchase Date, and the
Purchase Date will be delayed until the shares of Common Stock are subject to
such an effective registration statement and the Plan is in material compliance,
except that the Purchase Date will in no event be more than 27 months from the
Offering Date. If, on the Purchase Date, as delayed to the maximum extent
permissible, the shares of Common Stock are not registered and the Plan is not
in material compliance with all applicable laws and regulations, no Purchase
Rights will be exercised and all accumulated but unused Contributions will be
distributed to the Participants without interest.

9.     COVENANTS OF THE COMPANY.

The Company will seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Purchase Rights and issue and sell shares of Common
Stock thereunder unless the Company determines, in its sole discretion, that
doing so would cause the Company to incur costs that are unreasonable. If, after
commercially reasonable efforts, the Company is unable to obtain the authority
that counsel for the Company deems necessary for the grant of Purchase Rights or
the lawful issuance and sale of Common Stock under the Plan, and at a
commercially reasonable cost, the Company will be relieved from any liability
for failure to grant Purchase Rights and/or to issue and sell Common Stock upon
exercise of such Purchase Rights.

4

--------------------------------------------------------------------------------

 

10.     DESIGNATION OF BENEFICIARY.

(a)     The Company may, but is not obligated to, permit a Participant to submit
a form designating a beneficiary who will receive any shares of Common Stock
and/or Contributions from the Participant’s account under the Plan if the
Participant dies before such shares and/or Contributions are delivered to the
Participant. The Company may, but is not obligated to, permit the Participant to
change such designation of beneficiary. Any such designation and/or change must
be on a form approved by the Company.

(b)     If a Participant dies, and in the absence of a valid beneficiary
designation, the Company will deliver any shares of Common Stock and/or
Contributions to the executor or administrator of the estate of the Participant.
If no executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its sole discretion, may deliver such shares of Common
Stock and/or Contributions, without interest, to the Participant’s spouse,
dependents or relatives, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.

11.     ADJUSTMENTS UPON CHANGES IN COMMON STOCK; CORPORATE TRANSACTIONS.

(a)     In the event of a Capitalization Adjustment, the Board will
appropriately and proportionately adjust: (i) the class(es) and maximum number
of securities subject to the Plan pursuant to Section 3(a), (ii) the class(es)
and maximum number of securities by which the share reserve is to increase
automatically each year pursuant to Section 3(a), (iii) the class(es) and number
of securities subject to, and the purchase price applicable to outstanding
Offerings and Purchase Rights, and (iv) the class(es) and number of securities
that are the subject of the purchase limits under each ongoing Offering. The
Board will make these adjustments, and its determination will be final, binding
and conclusive.

 

(b)     In the event of a Corporate Transaction, then: (i) any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue outstanding Purchase Rights
or may substitute similar rights (including a right to acquire the same
consideration paid to the stockholders in the Corporate Transaction) for
outstanding Purchase Rights, or (ii) if any surviving or acquiring corporation
(or its parent company) does not assume or continue such Purchase Rights or does
not substitute similar rights for such Purchase Rights, then the Participants’
accumulated Contributions will be used to purchase shares of Common Stock
(rounded down to the nearest whole share) within ten business days prior to the
Corporate Transaction under the outstanding Purchase Rights, and the Purchase
Rights will terminate immediately after such purchase.

12.     AMENDMENT, TERMINATION OR SUSPENSION OF THE PLAN.

(a)     The Board may amend the Plan at any time in any respect the Board deems
necessary or advisable. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, stockholder approval will be required for any
amendment of the Plan for which stockholder approval is required by applicable
law, regulations or listing requirements.

(b)     The Board may suspend or terminate the Plan at any time. No Purchase
Rights may be granted under the Plan while the Plan is suspended or after it is
terminated.

(c)     Any benefits, privileges, entitlements and obligations under any
outstanding Purchase Rights granted before an amendment, suspension or
termination of the Plan will not be materially impaired by any such amendment,
suspension or termination except (i) with the consent of the person to whom such
Purchase Rights were granted, (ii) as necessary to comply with any laws, listing
requirements, or governmental regulations (including, without limitation, the
provisions of Section 423 of the Code and the regulations and other interpretive
guidance issued thereunder relating to Employee Stock Purchase Plans) including
without limitation any such regulations or other guidance that may be issued or
amended after the date the Plan is adopted by the Board, or (iii) as necessary
to obtain or maintain favorable tax, listing, or regulatory treatment. To be
clear, the Board may amend outstanding Purchase Rights without a Participant’s
consent if such amendment is necessary to ensure that the Purchase Right and/or
the Plan complies with the requirements of Section 423 of the Code.

13.     EFFECTIVE DATE OF PLAN.

The Plan will become effective immediately prior to and contingent upon the IPO
Date. No Purchase Rights will be exercised unless and until the Plan has been
approved by the stockholders of the Company, which approval must be within 12
months before or after the date the Plan is adopted (or if required under
Section 12(a) above, materially amended) by the Board.

14.     MISCELLANEOUS PROVISIONS.

(a)     Proceeds from the sale of shares of Common Stock pursuant to Purchase
Rights will constitute general funds of the Company.

(b)     A Participant will not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, shares of Common Stock subject to
Purchase Rights unless and until the Participant’s shares of Common Stock
acquired upon exercise of Purchase Rights are recorded in the books of the
Company (or its transfer agent).

5

--------------------------------------------------------------------------------

 

 

(c)     The Plan and Offering do not constitute an employment contract. Nothing
in the Plan or in the Offering will in any way alter the at will nature of a
Participant’s employment, if applicable, or be deemed to create in any way
whatsoever any obligation on the part of any Participant to continue in the
employ of the Company or a Related Corporation, or on the part of the Company or
a Related Corporation to continue the employment of a Participant.

(d)     The provisions of the Plan will be governed by the laws of the State of
Delaware without resort to that state’s conflicts of laws rules.

(e)     If any particular provision of the Plan is found to be invalid or
otherwise unenforceable, such provision will not affect the other provisions of
the Plan, but the Plan will be construed in all respects as if such invalid
provision were omitted.

(f)     If any provision of the Plan does not comply with applicable law or
regulations, such provision shall be construed in such a manner as to comply
with applicable law or regulations.

15.     DEFINITIONS.

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

(a)     “Board” means the Board of Directors of the Company.

(b)     “Capital Stock” means each and every class of common stock of the
Company, regardless of the number of votes per share.

(c)     “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Purchase Right after the date the Plan is adopted by the Board
without the receipt of consideration by the Company through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, large nonrecurring cash
dividend, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other similar equity restructuring
transaction, as that term is used in Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any successor thereto).
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company will not be treated as a Capitalization Adjustment.

(d)     “Code” means the Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.

(e)     “Committee” means a committee of one or more members of the Board to
whom authority has been delegated by the Board in accordance with Section 2(c).

 

(f)     “Common Stock” means, as of the IPO Date, the common stock of the
Company, having one vote per share.

(g)     “Company” means Neuronetics, Inc., a Delaware corporation.

(h)     “Contributions” means the payroll deductions and other additional
payments specifically provided for in the Offering that a Participant
contributes to fund the exercise of a Purchase Right. A Participant may make
additional payments into his or her account if specifically provided for in the
Offering, and then only if the Participant has not already had the maximum
permitted amount withheld during the Offering through payroll deductions.

(i)     “Corporate Transaction” means the consummation, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

(i)     a sale or other disposition of all or substantially all, as determined
by the Board in its sole discretion, of the consolidated assets of the Company
and its Subsidiaries;

(ii)     a sale or other disposition of more than 50% of the outstanding
securities of the Company;

(iii)     a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or

(iv)     a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(j)     “Director” means a member of the Board.

(k)     “Eligible Employee” means an Employee who meets the requirements set
forth in the document(s) governing the Offering for eligibility to participate
in the Offering, provided that such Employee also meets the requirements for
eligibility to participate set forth in the Plan.

(l)     “Employee” means any person, including an Officer or Director, who is
“employed” for purposes of Section 423(b)(4) of the Code by the Company or a
Related Corporation. However, service solely as a Director, or payment of a fee
for such services, will not cause a Director to be considered an “Employee” for
purposes of the Plan.

6

--------------------------------------------------------------------------------

 

(m)     “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.

(n)     “Exchange Act” means the Securities Exchange Act of 1934, as amended and
the rules and regulations promulgated thereunder.

 

(o)     “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i)     If the Common Stock is listed on any established stock exchange or
traded on any established market, the Fair Market Value of a share of Common
Stock will be the closing sales price for such stock as quoted on such exchange
or market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in such source as the
Board deems reliable. Unless otherwise provided by the Board, if there is no
closing sales price for the Common Stock on the date of determination, then the
Fair Market Value will be the closing sales price on the last preceding date for
which such quotation exists.

(ii)     In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Board in good faith in compliance with
applicable laws and regulations and in a manner that complies with Sections 409A
of the Code

(iii)     Notwithstanding the foregoing, for any Offering that commences on the
IPO Date, the Fair Market Value of the shares of Common Stock on the Offering
Date will be the price per share at which shares are first sold to the public in
the Company’s initial public offering as specified in the final prospectus for
that initial public offering.

(p)     “IPO Date” means the date of the underwriting agreement between the
Company and the underwriters managing the initial public offering of the Common
Stock, pursuant to which the Common Stock is priced for the initial public
offering.

(q)     “Offering” means the grant to Eligible Employees of Purchase Rights,
with the exercise of those Purchase Rights automatically occurring at the end of
one or more Purchase Periods. The terms and conditions of an Offering will
generally be set forth in the “Offering Document” approved by the Board for that
Offering.

(r)     “Offering Date” means a date selected by the Board for an Offering to
commence.

(s)     “Officer” means a person who is an officer of the Company or a Related
Corporation within the meaning of Section 16 of the Exchange Act.

(t)     “Participant” means an Eligible Employee who holds an outstanding
Purchase Right.

(u)     “Plan” means this Neuronetics, Inc. 2018 Employee Stock Purchase Plan.

(v)     “Purchase Date” means one or more dates during an Offering selected by
the Board on which Purchase Rights will be exercised and on which purchases of
shares of Common Stock will be carried out in accordance with such Offering.

(w)     “Purchase Period” means a period of time specified within an Offering,
generally beginning on the Offering Date or on the first Trading Day following a
Purchase Date, and ending on a Purchase Date. An Offering may consist of one or
more Purchase Periods.

 

(x)     “Purchase Right” means an option to purchase shares of Common Stock
granted pursuant to the Plan.

(y)     “Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and (f), respectively, of the Code.

(z)     “Securities Act” means the Securities Act of 1933, as amended.

(aa)     “Trading Day” means any day on which the exchange(s) or market(s) on
which shares of Common Stock are listed, including but not limited to the NYSE,
Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market
or any successors thereto, is open for trading.

 

7